Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.221 Page 1 of 16




   Jessica Rig in (SBN 281712)
            ru inhyland.corn
   Va erie render (SBN 298224)
   vbrender rukinhyland.corn
   RUKIN        AND & RIGGIN LLP
   1939 Harrison Street, Suite 290
   Oakland, CA 94612
   Tel: (415) 421-1800
   Fax: (415) 421-1700
   Attorneys for Plaintiff,
   ASHLEY CARATTINI
   SEYFARTH SHAW LLP
   Jonathan L. Brophy (SBN 245223)
   jbrophy@seyfarth.corn
   Mason l'C. Winters (SBN 273639)
   mwinters@seyfarth.com
   2029 Century Park East, Suite 3500
   Los Angeles, CA 90067
   Telephone: (310) 277-7200
   Facsimile: (310) 201-5219
   Attorneys for Defendants
   THE T.DC COMPANIES, INC., and
   HOMEGOODS, INC.

                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA

    ASHLEY CARATTINI,                         Case No. 19-CV-0248 JM (AGS)
                   Plaintiff,                 Hon. Jeffrey T. Miller, Courtroom 5D
             v.
                                              JOINT MOTION TO SUBMIT
    THE TJX COMPANIES, INC. dba               FEHA CLAIMS TO
    HOMEGOODS, a Delaware                     ARBITRATION AND STAY
    corporation, HOMEGOODS, INC., a           ACTION
    Delaware corporation, and DOES 1
    through 25, inclusive,
                                              Complaint Filed: December 31, 2018
                   Defendants.                FAC Filed:       January 22, 2018
                                              Trial Date:      None set




                                    Joint Motion to Submit FEHA Claims to Arbitration and Stay Action
    55141935v.3
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.222 Page 2 of 16


           This Stipulation between Plaintiff Ashley Carattini and Defendants The TJX
    Companies, Inc., and HomeGoods, Inc. ("Defendants") is made based on the
    following facts:
           WHEREAS, Plaintiff and Defendants are parties to an arbitration agreement,
    the terms of which are set forth in the TJX Arbitration Agreement (the "Arbitration
    Agreement"), attached hereto as Exhibit A and incorporated by this reference;
           WHEREAS, on April 25, 2016, Plaintiff signed an Associate
    Acknowledgement Form acknowledging that she was covered by the Arbitration
    Agreement;
           WHEREAS, on December 31, 2018, Plaintiff filed the above-captioned
    lawsuit and on January 22, 2019 filed a first amended complaint (the "Action");
           WHEREAS, Plaintiff alleges against Defendants causes of action for
    (1) "Pregnancy Discrimination in Violation of the California Fair Employment &
    Housing Act (FEHA)" (2) "Harassment Based on Sex in Violation of the FEHA"
    (3) "Pregnancy Discrimination — Failure to Accommodate" (4) "Failure to Prevent
    Sex Discrimination in Violation of the FEHA" (5) "Retaliation in Violation of the
    FEHA" and (6) "Civil Penalties Under Labor Code Private Attorneys General Act."
           WHEREAS, on February 12, 2019, the parties met and conferred regarding
    Defendants' intent to file a Petition to Compel Arbitration;
           WHEREAS, Plaintiff has agreed to voluntarily submit her FEHA claims (her
    First, Second, Third, Fourth, and Fifth causes of action) to arbitration pursuant to
    the terms of the Arbitration Agreement and the parties' agreement herein;
           WHEREAS, the Arbitration Agreement excludes Plaintiff's PAGA
    representative action (her Sixth cause of action), which will remain in this Court but
    will be stayed with the Action until the arbitration is resolved;
           NOW THEREFORE, it is stipulated by and between the Parties that:
    HI
    III
                                                    -2-
                                                                        Case No. I9-CV-0248 JM (AGS)
                                        Joint Motion to Submit FEHA Claims to Arbitration and Stay Action
    551419350
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.223 Page 3 of 16


            1.    Plaintiff will submit her FEHA claims (her First, Second, Third, Fourth,
    and Fifth causes of action) to final and binding arbitration with AAA in accordance
    with the terms of the TJX Arbitration Agreement;
            2.    Plaintiff's FEHA claims are tolled from December 31, 2018 through
    the date that she files her claims in arbitration with AAA pursuant to the Arbitration
    Agreement and will be treated as if they were filed in arbitration on December 31,
    2018;
            3.    The arbitration of Plaintiff's FEHA claims will take place in San
    Diego, California;
            4.    Defendants shall bear all costs of arbitration unique to the arbitral
    forum;
            5.    California law will apply to Plaintiff's claims in the arbitration; and
            6.    This Action, including Plaintiff's PAGA representative action (her
    Sixth cause of action), shall remain in this Court and shall be stayed pursuant to the
    Federal Arbitration Act ("FAA") 9 U.S.C. § 1 et seq. and Rule 1 of the Federal Rules of
    Civil Procedure pending the final disposition of the arbitration.


      Dated: March 1, 2019                       RUKIN HYLAND & RIGGIN LLP
                                         By:             /s/ Valerie Brender
                                                             Valerie Brender
                                                              Jessica Riggin
                                                          Attorneys for Plaintiff




                                                      -3-
                                                                          Case No. 19-CV-0248 JM (AGS)
                                          Joint Motion to Submit FEHA Claims to Arbitration and Stay Action
    551419350
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.224 Page 4 of 16


      Dated: March 1, 2019             SEYFARTH SHAW LLP


                                       By: /s/ Mason R. Winters
                                          Jonathan L. Brophy
                                          Mason R. Winters
                                          Attorneys for Defendants The TJX
                                          Companies, Inc., and HomeGoods, Inc.

    Signature Certification
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
    Policies and Procedures manual, I hereby certify that the content of this document is
    acceptable to Valerie Brender, counsel for Plaintiff Ashley Carattini, and that I have
    obtained Ms. Brender's authorization to affix her electronic signature to this
    document.


      Dated: March 1, 2019             SEYFARTH SHAW LLP


                                       By: /s/ Mason R. Winters
                                          Jonathan L. Brophy
                                          Mason R. Winters
                                          Attorneys for Defendants The TJX
                                          Companies, Inc., and HomeGoods, Inc.




                                                    -4-
                                                                        Case No. 19-CV-0248 JM (AGS)
                                        Joint Motion to Submit FEHA Claims to Arbitration and Stay Action
    55141935v.3
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.225 Page 5 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.226 Page 6 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.227 Page 7 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.228 Page 8 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.229 Page 9 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.230 Page 10 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.231 Page 11 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.232 Page 12 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.233 Page 13 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.234 Page 14 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.235 Page 15 of 16
Case 3:19-cv-00248-JM-AGS Document 8 Filed 03/01/19 PageID.236 Page 16 of 16



                                       PROOF OF SERVICE
STATE OF CALIFORNIA
                                          SS.
COUNTY OF LOS ANGELES
       I am employed in the County of Los Angeles, State of California. I am over the
age of 18 and not a party to the within action; my business address is: 2029 Century Park
East, Suite 3500, Los Angeles, California 90067.
        On March 1, 2019, I served the within document(s):
              JOINT MOTION TO SUBMIT FEHA CLAIMS TO ARBITRATION
                               AND STAY ACTION


 z            (BY MAIL) The envelope was mailed with postage thereon fully prepaid. As
              follows: I am "readily familiar" with the firm's practice of collection and
              processing correspondence for mailing. Under that practice it would be
              deposited with U.S. postal service on that same day with postage thereon fully
              prepaid at Los Angeles, California in the ordinary course of business. I am
              aware that on motion of the party served, service is presumed invalid if postal
              cancellation date or postage meter date is more than one day after date of deposit
              for mailing in affidavit.
              (BY HAND DELIVERY) I delivered the within documents to Nationwide
 ❑            Legal, Inc. for delivery to the person(0 at the address(es) set forth below with
              instructions that such envelope be delivered personally on                , 2019.
              (BY OVERNIGHT MAIL) I am readily familiar with the firm's practice of
 ❑            collection and processing correspondence for mailing with GSO/FedEx. Under
              that practice it would be deposited with GSO/FedEx on that same day thereon
              fully prepaid at Los Angeles, California in the ordinary course of business. The
              envelope was sealed and placed for collection and mailing on that date following
              ordinary business practices.
              Electronically by using the Court's CM/ECF System

              Jessica Riggin, Esq.                     Tel: 415-421-1800
              Valerie Brender, Esq.                    Fax: 415-421-1700
              RUKIN HYLAND & RIGGIN LLP
              1939 Harrison Street, Suite 290
              Oakland, CA 94612                        [Attorneys for Plaintiff
              E-Mail: jriggin@rukinhyland.com          ASHLEY CARATTIN1]
              E-Mail: vbrender@rukinhyland.com

     I declare that I am employed in the office of a member of the bar of this court at
whose direction the service was made.
         Executed on March 1, 2019, at Los An                alifornia.

                                                                              UILERA



                                          PROOF OF SERVICE
54670319v.1
